Citation Nr: 1756107	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-13 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of frostbite of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran had active duty service from July 1973 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, a Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.

At his August 2017 hearing, the Veteran testified that his amputations of his bilateral lower extremities were the residuals of in-service cold exposure which resulted in frostbite.  The Veteran reported that he initially experienced residuals of cold symptoms while stationed at Fort Still in Oklahoma in 1976 and that he continued to experience these residuals in service to include when he was stationed in Korea.  The Veteran specifically testified that in 1983 while stationed in Korea, he experienced the same symptoms that he had previously experienced in 1976.

A January 1976 service treatment record demonstrated that the Veteran presented with complaints of having no feeling in either of his feet.  The treatment note however indicated that there was no physical evidence of frostbite on examination.

Notably, the Veteran underwent amputations of his lower extremities in 2006.  At the time of the amputations, it was noted that the Veteran had diagnoses of peripheral artery disease (PAD) and peripheral vascular disease (PVD).

The Board also notes that while the Veteran submitted service treatment records from his period of active duty, the record demonstrates that his complete service treatment records for his service are unavailable and that further attempts to find such records would be futile.  

With regard to the missing service treatment records, the Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that the Veteran has yet to undergo a VA examination for his claimed residuals of frostbite of the bilateral lower extremities disability.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Under these circumstances, the Board finds that a specific VA examination and medical opinion-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claim for service connection for residuals of frostbite of the bilateral lower extremities disability.  See 38 U.S.C. § 5103A(d)(2) (2012), 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  

2.  After the development in #1 has been completed, arrange for a VA opine to determine the etiology of the claimed residuals of frostbite of the bilateral lower extremities disability.  The Veteran should be scheduled for a VA examination only if determined necessary by the RO or VA examiner.

Based on a review of the record, the examiner should provide an opinion regarding whether the Veteran's residuals of frostbite of the bilateral lower extremities disability are at least as likely as not (50 percent or greater probability) related to any incident of the Veteran's active duty service, including cold exposure at both Fort Still and in Korea.  

The Board is aware that the Veteran's bilateral lower extremities have been amputated.  The examiner should specifically address the Veteran's diagnoses of PAD and PVD at the time of his 2006 bilateral lower extremity amputations and provide an opinion as to whether these diagnoses are related to any incident of the Veteran's active duty service, including cold exposure.  

In making this determination, the examiner should specifically address the January 1976 in-service complaints of having no feeling in either of his feet as well as his contentions of experiencing similar symptoms while stationed in Korea.  

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




